Case 2:20-cv-11733-DSF-PLA Document 14 Filed 04/15/21 Page 1 of 1 Page ID #:45




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  PRIVATE FUNDING GROUP, LLC            CASE NO.
                                        2:20−cv−11733−DSF−PLA
               Plaintiff(s),
        v.                               Order to Show Cause re
  GOLDSHIELD MEDLINE GROUP,              Dismissal for Lack of
  INC., et al.                           Prosecution

              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, Goldshield Medline Group, Inc. failed to plead or otherwise
     defend within the relevant time. The Court orders plaintiff to show cause in
     writing on or before April 29, 2021 why the claims against the non-appearing
     defendant(s) should not be dismissed for lack of prosecution. Failure to
     respond to this Order may result in sanctions, including dismissal for failure
     to prosecute.

       IT IS SO ORDERED.

  Date: April 15, 2021                       /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
